Order entered August 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00895-CV

    TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH, Appellant

                                               V.

                            GREG FRAUSTO, ET AL., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13131

                                           ORDER
       We GRANT appellant’s August 1, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than September 7, 2014. Because this is an accelerated

appeal, no further extensions will be granted absent exigent circumstances.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE